Citation Nr: 0507839	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  00-16 331A	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of status-post fracture of right great 
toe with degenerative joint disease of metatarsophalangeal 
joint.

2.  Entitlement to service connection for a back disability, 
claimed as secondary to service-connected residuals of 
status-post fracture of right great toe with degenerative 
joint disease of metatarsophalangeal joint, and arthritis of 
the right ankle.

3.  Entitlement to service connection for a right knee 
disability, claimed as secondary to service-connected 
residuals of status-post fracture of right great toe with 
degenerative joint disease of metatarsophalangeal joint, and 
arthritis of the right ankle.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2000 decision that assigned a 10 percent 
disability rating for residuals of status-post fracture of 
right great toe with degenerative joint disease of 
metatarsophalangeal joint.  The veteran filed a notice of 
disagreement (NOD) with the assigned rating in July 2000, and 
the RO issued a statement of the case (SOC) later that same 
month.  The veteran filed a substantive appeal in August 
2000.  In May 2003, January 2004, April 2004, August 2004, 
and October 2004, the RO issued supplemental SOCs (SSOCs).

This appeal also arises from a September 2001 decision that 
denied service connection for a back disability, claimed as 
secondary to service-connected residuals of status-post 
fracture of right great toe with degenerative joint disease 
of metatarsophalangeal joint, and arthritis of the right 
ankle.  The veteran filed a NOD in April 2002, and the RO 
issued a SOC in December 2003.  In January 2004, the RO 
issued a SSOC, reflecting the denial of the claim.  The 
veteran filed a substantive appeal in February 2004.  The RO 
issued SSOCs in July 2004, August 2004, and October 2004.

Finally, this appeal arises from an April 2004 decision that 
denied service connection for a right knee disability, 
claimed as secondary to service-connected residuals of 
status-post fracture of right great toe with degenerative 
joint disease of metatarsophalangeal joint, and arthritis of 
the right ankle.  The veteran filed a NOD in June 2004, and 
the RO issued a SOC in July 2004.  In August 2004 and October 
2004, the RO issued SSOCs, reflecting the denial of the 
claim.  Correspondence filed by the veteran's representative 
in October 2004 has been accepted by the Board as a 
substantive appeal, in lieu of VA Form 9.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from May 
1958 to March 1961.

2.  On February 24, 2005, the veteran's representative with 
the Disabled American Veterans notified the Board that the 
veteran died on January [redacted], 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of any of the claims on 
appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


